Foed, Judge:
The suits listed in schedule “A,” attached hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto that the merchandise marked “A” and checked AFM JOB (Initials) by A. F. Manzella, J. O’Brien (Name) on the invoices covered by the protests enumerated in Schedule A, attached hereto and made a part hereof, consists of microphones and earphones and parts thereof in chief value of metal assessed with duty at 15% ad valorem under paragraph 353 of the Tariff Act of 1930, as modified by T.D. 51802, as articles suitable for producing, rectifying, modifying, controlling or distributing electrical energy.
IT IS FURTHER STIPULATED AND AGREED that the merchandise marked “A” on the invoices covered by the protests, enumerated in Schedule A, is not suitable for producing, rectifying, modifying, controlling or distributing electrical energy.
IT IS FURTHER STIPULATED AND AGREED that the items marked “A” on the invoices covered by the protests enumerated in Schedule A are articles, which have as an essential feature an electrical element or device, and parts dedicated thereto.
IT IS FURTHER STIPULATED AND AGREED that the protests be submitted on this stipulation, said protests being limited to the merchandise marked “A”, as aforesaid, and to the claim that said *303merchandise is properly dutiable at 13% % ad valorem under paragraph 353 of the Tariff Act of 1930, as modified by T.D. 52739, -when entered for consumption or withdrawn from warehouse for consumption on or after June 6,1951 but before July 1,1962, or at 12% % ad valorem under paragraph 353 as modified by T.D. 55615, T.D. 55649, and T.D. 55816, when entered for consumption or withdrawn from warehouse for consumption on or after July 1,1962, but before July 1, 1963, or at 11½% ad valorem when entered for consumption on or after July 1, 1963, under paragraph 353 of the Tariff Act of 1930, as modified by T.D. 55816.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated in Schedule A are submitted for decision upon this stipulation and are abandoned as to all items not included and referred to in said Schedule A.
Accepting the foregoing stipulation of facts, we find and hold the items of merchandise, marked “A” and initialed on the invoices by the designated commodity specialists, to be properly dutiable as articles having as an essential feature an electrical element or device and parts dedicated thereto at the rate of 13% per centum ad valorem under paragraph 3'53, Tariff Act of 1930, as modified by T.D. 52739, or at the rate of 12½ or 11% per centum ad valorem, depending upon the date of entry, under paragraph 353, Tariff Act of 1930, as modified by T.D. 55615, supplemented by T.D. 55649, and T.D. 55816,
The protests having been abandoned as to all other merchandise, they are hereby dismissed.
To the extent indicated, the specified claim in these suits is sustained ; in all other respects and as to all other- merchandise all the claims are overruled.
Judgment will be entered accordingly.